Name: 69/437/Euratom: Council Decision of 25 November 1969 approving an amendment to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1969-12-02

 Avis juridique important|31969D043769/437/Euratom: Council Decision of 25 November 1969 approving an amendment to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking Official Journal L 302 , 02/12/1969 P. 0017 - 0018 Danish special edition: Series I Chapter 1969(II) P. 0508 English special edition: Series I Chapter 1969(II) P. 0521 Spanish special edition: Chapter 12 Volume 1 P. 0146 Portuguese special edition Chapter 12 Volume 1 P. 0146 ++++ ( 1 ) OJ N 214 , 24 . 12 . 1964 , P . 3642/64 . ( 2 ) OJ N 225 , 31 . 12 . 1965 , P . 3305/65 . ( 3 ) OJ N 240 , 27 . 12 . 1966 , P . 4037/66 . ( 4 ) OJ N 140 , 4 . 7 . 1967 , P . 7 . ( 5 ) OJ N 308 , 23 . 12 . 1968 , P . 20 . COUNCIL DECISION OF 25 NOVEMBER 1969 APPROVING AN AMENDMENT TO THE STATUTES OF THE " KERNKRAFTWERK LINGEN GMBH " JOINT UNDERTAKING ( 69/437/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 50 AND 47 THEREOF ; HAVING REGARD TO THE COUNCIL DECISION OF 12 DECEMBER 1964 ( 1 ) ON THE ESTABLISHMENT OF THE KERNKRAFTWERK LINGEN GMBH JOINT UNDERTAKING ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS THE COUNCIL IN ITS DECISIONS OF 31 DECEMBER 1965 , ( 2 ) , 22 DECEMBER 1968 ( 5 ) APPROVED INCREASES OF THE CAPITAL OF THE JOINT UNDERTAKING ; WHEREAS THE GENERAL MEETING OF THE JOINT UNDERTAKING RESOLVED ON 30 JUNE 1969 TO INCREASE THE CAPITAL FURTHER ; WHEREAS THE INCREASE OF THE CAPITAL IS IN ACCORDANCE WITH THE PLANNED DEVELOPMENT AND SOUND FINANCIAL MANAGEMENT OF THE UNDERTAKING ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE AMENDEMENT TO ARTICLE 4 OF THE STATUTES OF THE KERNKRAFTWERK LINGEN GMBH JOINT UNDERTAKING ANNEXED TO THIS DECISION IS HEREBY APPROVED . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION . DONE AT BRUSSELS , 25 NOVEMBER 1969 . FOR THE COUNCIL THE PRESIDENT H . J . DE KOSTER ANNEX AMENDMENT TO THE STATUTES OF THE KERNKRAFTWERK LINGEN GMBH JOINT UNDERTAKING ARTICLE 4 OF THE STATUTES OF THE KERNKRAFTWERK LINGEN GMBH JOINT UNDERTAKING IS AMENDED TO READ AS FOLLOWS : ARTICLE 4 THE CAPITAL OF THE COMPANY IS DM 80 000 000 ( EIGHTY MILLION GERMAN MARKS ) , DIVIDED AS FOLLOWS : TWO SUBSCRIPTIONS OF DM 50 000 TWO SUBSCRIPTIONS OF DM 5 000 TWO SUBSCRIPTIONS OF DM 715 000 TWO SUBSCRIPTIONS OF DM 3 640 000 TWO SUBSCRIPTIONS OF DM 6 875 000 TWO SUBSCRIPTIONS OF DM 11 000 000 ONE SUBSCRIPTION OF DM 5 115 000 ONE SUBSCRIPTION OF DM 5 115 000 TWO SUBSCRIPTIONS OF DM 68 680 FOUR SUBSCRIPTIONS OF DM 15 660 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 12 500 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 162 500 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 850 000 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 1 562 500 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 2 500 000 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 1 162 500 " .